DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's remarks and amendments filed 08/26/2022 are acknowledged and have been carefully considered.  

Status of Claims
	Claims 1-10 and 13-21 were previously pending in the application, with claims 11-12 having previously been canceled. 
	As of the amendments filed 08/26/2022, claims 1-3, 9, 13-15, 19, and 21 are amended; no claims are newly canceled; and claims 22-23 are newly added. 
Accordingly, claims 1-10 and 13-23 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitations “wherein the embedded structure is located on a first side of the surface of the anatomical structure” in lines 4-5 and “wherein the robotic tool is located on a second side of the surface of the anatomical structure” in lines 15-16. 
	Claim 13 recites the limitation “wherein the robotic tool is positioned above the surface of the anatomical structure from the perspective of the structured light source” in lines 17-18. 
	Each of the above limitations is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification makes no mention of a first side or a second side of a surface, and further makes no mention of the tool being positioned above the surface from the perspective of the structured light source. In addition, the drawings also do not depict the features of these limitations. Moreover, Applicant provided no description in the remarks as to where support could be found for these amendments. Accordingly, Examiner respectfully submits that support has not been found for the above limitations of claims 1 and 13, and further submits that these limitations are deemed to constitute new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations “wherein the embedded structure is located on a first side of the surface of the anatomical structure” in lines 4-5 and “wherein the robotic tool is located on a second side of the surface of the anatomical structure” in lines 15-16. 
	Claim 13 recites the limitation “wherein the robotic tool is positioned above the surface of the anatomical structure from the perspective of the structured light source” in lines 17-18. 
	As described above, the specification provides no support for these claim amendments. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what is meant by “a first side,” “a second side,” and “above the surface of the anatomical structure from the perspective of the structured light source.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, 13, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0166333 A1, hereinafter "Wang") in view of Nir et al. (US 2018/0271603 A1, hereinafter "Nir").

Regarding claim 1, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A surgical visualization system ("enhanced visualization systems that facilitate a variety of medical procedures" Wang: [0020]), comprising: 
a control circuit ("system may include an information processing unit (e.g., a computer)" Wang: [0008]) configured to: 
	receive first imaging data indicative of a surface of an anatomical structure ("three-dimensional surface generated from patient imaging (e.g., CT/MRI scans, or any other 3-D surface images)" Wang: [0157]; [The anatomical structure is represented by the patient’s cranium/face.]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]; [The embedded structure is represented by the patient’s brain and/or any structures embedded in the patient’s brain, such as vessels, lesions, or other tissue.]) within the anatomical structure ("three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" Wang: [0008]; [In the updated interpretation of Wang, the anatomical structure is represented by the patient’s cranium/face, while the embedded structure is represented by the patient’s brain and/or any structures embedded in the patient’s brain, such as vessels, lesions, or other tissue.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]), wherein the embedded structure is located on a first side of the surface of the anatomical structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]; [The patient’s brain, as well as other inner anatomical structures, are located on a first side (inner side) of the surface (skin) of the anatomical structure (cranium/face).]); 
	receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of the surface of the anatomical structure ("patient's anatomical area of interest should have distinctive 3-D features. Since the facial area has many such distinctive features, the system 1210 is well adapted to cranial applications" Wang: [0160]) from a structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]); 
	generate a three-dimensional digital representation of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
align the first imaging data indicative of the surface of the anatomical structure ("three-dimensional surface generated from patient imaging (e.g., CT/MRI scans, or any other 3-D surface images)" Wang: [0157]) with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); 
register ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]); and
a robotic tool ("targeting system as described herein may be mounted on the end of a robotic arm. The robotic arm can be used to position the targeting system in the most optimal position" Wang: [0203]; "robot-assisted procedures" Wang: [0027]; "robotic control system" Wang: [0134]) in real time (“tracking an object in real-time” Wang: [0165]), wherein the robotic tool is located on a second side of the surface of the anatomical structure (“targeting system 1710 may be configured to shine down on the anatomical features of a patient, (e.g., the patient's face), causing the structured light pattern to conform itself to the patient's facial anatomical features” Wang: [0184]; [The robotic tool, including targeting system, is located on a second side (outer side) of the surface (skin) of the anatomical structure (cranium/face).]). 

Wang is not being relied on for teaching: 
	determine a distance from the registered embedded structure to a robotic tool in real time. 

However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
determine a distance ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]) from the registered embedded structure ("anatomical element is selected from a group consisting of tissue, organ, blood vessel, nerve, bone, muscle, ligament, abnormality and any combination thereof" Nir: [0324]; “visibility of blood vessels and of tumors has been increased” Nir: [0363]) to a robotic tool ("mechanical device (including but not limited to a robotic device)" Nir: [0183]) in real time (“real-time 3D spatial position of each of said at least one surgical tool” Nir: [0073]).
One of ordinary skill in the art would recognize that determination of allowed versus restricted movements described in Nir’s paragraph [0323] reads on determining a distance from the registered embedded structure to a robotic tool. The paragraph describes determining allowed versus restricted movements based on the distance being in a range that is larger or smaller than a predetermined distance; in order for it to be determined whether the distance is larger or smaller than the predetermined distance, it is inherent that the distance must first be measured, or determined. 
In addition, Nir describes in paragraphs [0323]-[0324] that the distance can be between at least one surgical tool (representing the robotic tool) and an anatomical element within the surgical environment (representing the embedded structure). Nir further notes that the anatomical element is selected from a group consisting of (among others) tissue, organ, blood vessel, nerve, and abnormality, meaning that any of these elements can be used to represent the claimed embedded structure, including the entire brain (organ). 
Additionally, Nir also teaches many claim limitations that were described above as being taught by Wang. In particular regard to the registration step, Nir teaches registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from image registration ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, registration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 

Regarding claim 4, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
wherein the control circuit is further configured to provide a video signal ("video data captured from each camera" Wang: [0165]) to a monitor indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time ("create and display augmented virtual images of the patient with overlays of planned trajectories and segmented anatomical structures hidden deep inside the patient onto an image or live video stream" Wang: [0190]).

Regarding claim 5, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
	wherein the first imaging data is provided to the control circuit by a preoperative imaging system ("pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]).

Regarding claim 6, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 5, as described above. 
	Wang further discloses: 
wherein the preoperative imaging system is selected from one of an ultrasound imaging system, a magnetic resonance imaging (MRI) system, and a computerized tomography (CT) imaging system ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]; "pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]).

Regarding claim 7, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 6, as described above. 
	Wang further discloses: 
wherein the first imaging data comprises three-dimensional data of the anatomical structure ("3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]).

Regarding claim 8, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
wherein the second imaging data is provided to the control circuit by a structured light system, comprising the structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]).

Regarding claim 9, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 8, as described above. 
	Wang further discloses: 
wherein the second imaging data comprises a structured light pattern on the surface of the anatomical structure ("image capture system of the targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) detected by an image sensor ("targeting systems 1510, 1610 may be similar to the targeting system 1310 discussed above and may include image capture systems including cameras 1520, 1621, 1622" Wang: [0182]).

Regarding claim 10, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
wherein the embedded structure is registered to a volumetric portion of the three-dimensional digital representation of the anatomical structure ("utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans) in order to create and display augmented virtual images of the patient with overlays of segmented anatomical features or structures hidden deep inside the patient on to a live video feed" Wang: [0186]).

Regarding claim 23, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
wherein the embedded structure is hidden from view by the surface of the anatomical structure ([Since the embedded structure (represented by the brain and/or any structures embedded in the brain) is below the surface of the anatomical structure (represented by the cranium/face), the embedded structure is hidden from view by the surface of the anatomical structure.]). 

Regarding claim 13, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A surgical visualization system ("enhanced visualization systems that facilitate a variety of medical procedures" Wang: [0020]), comprising: 
a structured light source configured to emit a structured light pattern on a surface ("patient's anatomical area of interest should have distinctive 3-D features. Since the facial area has many such distinctive features, the system 1210 is well adapted to cranial applications" Wang: [0160]) of an anatomical structure ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
an image sensor ("targeting systems 1510, 1610 may be similar to the targeting system 1310 discussed above and may include image capture systems including cameras 1520, 1621, 1622" Wang: [0182]) configured to detect the structured light pattern on the surface of the anatomical structure ("image captured of the patient's anatomy with a deformed structured light pattern can be used to quickly generate a 3-D surface map" Wang: [0183]; "may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]); and
a control circuit ("system may include an information processing unit (e.g., a computer)" Wang: [0008]) configured to: 
receive first imaging data indicative of the anatomical structure ("imaging acquired prior to or during a procedure, such as an MRI scan of a specific anatomical area performed before surgery" Wang: [0005]; "three-dimensional surface generated from patient imaging (e.g., CT/MRI scans, or any other 3-D surface images)" Wang: [0157]; [The anatomical structure is represented by the patient’s cranium/face.]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]; [The embedded structure is represented by the patient’s brain and/or any structures embedded in the patient’s brain, such as vessels, lesions, or other tissue.]) within the anatomical structure ("three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" Wang: [0008]; [In the updated interpretation of Wang, the anatomical structure is represented by the patient’s cranium/face, while the embedded structure is represented by the patient’s brain and/or any structures embedded in the patient’s brain, such as vessels, lesions, or other tissue.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]), wherein the embedded structure is located below the surface of the anatomical structure from the perspective of the structured light source ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]; [The patient’s brain, as well as other inner anatomical structures, are located below the surface (skin) of the anatomical structure (cranium/face) from the perspective of the structured light source (“structured light source associated with a targeting system 1710).]); 
receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of the surface (“structured light pattern can be used to quickly generate a 3-D surface map" Wang: [0183]) of the anatomical structure from the image sensor (“may include image capture systems including cameras 1520, 1621, 1622" Wang: [0182]);
generate a three-dimensional digital representation of the surface of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]); 
integrate the first imaging data and the second imaging data ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); and
a robotic tool ("targeting system as described herein may be mounted on the end of a robotic arm. The robotic arm can be used to position the targeting system in the most optimal position" Wang: [0203]; "robot-assisted procedures" Wang: [0027]; "robotic control system" Wang: [0134]) in real time (“tracking an object in real-time” Wang: [0165]), wherein the robotic tool is positioned above the surface of the anatomical structure from the perspective of the structured light source (“targeting system 1710 may be configured to shine down on the anatomical features of a patient, (e.g., the patient's face), causing the structured light pattern to conform itself to the patient's facial anatomical features” Wang: [0184]; [The robotic tool, including targeting system, is positioned above the surface (skin) of the anatomical structure (cranium/face) from the structured light source.]). 

Wang is not being relied on for teaching: 
	determine a distance from the registered embedded structure to a robotic tool in real time. 

However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
determine a distance ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]) from the embedded structure ("anatomical element is selected from a group consisting of tissue, organ, blood vessel, nerve, bone, muscle, ligament, abnormality and any combination thereof" Nir: [0324]; “visibility of blood vessels and of tumors has been increased” Nir: [0363]) to a robotic tool ("mechanical device (including but not limited to a robotic device)" Nir: [0183]) in real time (“real-time 3D spatial position of each of said at least one surgical tool” Nir: [0073]).
One of ordinary skill in the art would recognize that determination of allowed versus restricted movements described in Nir’s paragraph [0323] reads on determining a distance from the registered embedded structure to a robotic tool. The paragraph describes determining allowed versus restricted movements based on the distance being in a range that is larger or smaller than a predetermined distance; in order for it to be determined whether the distance is larger or smaller than the predetermined distance, it is inherent that the distance must first be measured, or determined. 
In addition, Nir describes in paragraphs [0323]-[0324] that the distance can be between at least one surgical tool (representing the robotic tool) and an anatomical element within the surgical environment (representing the embedded structure). Nir further notes that the anatomical element is selected from a group consisting of (among others) tissue, organ, blood vessel, nerve, and abnormality, meaning that any of these elements can be used to represent the claimed embedded structure, including the entire brain (organ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from integrating data from multiple imaging modalities ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, integration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 

Regarding claim 17, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 13, as described above. 
	Wang further discloses: 
wherein integration of the first imaging data and the second imaging data comprises: 
aligning the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); and
registering ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]).

Regarding claim 18, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 17, as described above. 
	Wang is not being relied on for teaching: 
wherein registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation comprises designating a volumetric portion of the three-dimensional digital representation as the embedded structure.
However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
wherein registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images" Nir: [0363]) comprises designating a volumetric portion of the three-dimensional digital representation as the embedded structure ("MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]).
In addition, Nir teaches that “portions of the image are enhanced, typically in order to be seen or identified more easily. Objects which can be enhanced include, but are not limited to, blood vessels, nerves, organs, ligaments, bones, tumors or other abnormalities and any combination thereof” (Nir: [0352]), and further teaches that the “Enhancement can include, but is not limited to, increasing brightness, altering color, applying color or texture patches, outlining and any combination thereof” (Nir: [0353]). The enhancement of certain objects in an image (such as increasing brightness, altering color, and outlining) reads on designating a volumetric portion of the three-dimensional digital representation as the embedded structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from integrating data from multiple imaging modalities ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, integration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 

Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nir as applied to claims 1 and 13, respectively, above, and further in view of Yang et al. (US 9901409 B2, hereinafter "Yang").

Regarding claim 2, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
While Wang and Nir disclose additional features of claim 2, the combination of Wang and Nir is not being relied on for teaching: 
receive third imaging data indicative of the surface of the anatomical structure in a subsequent state from the structured light source;
update the three-dimensional digital representation of the anatomical structure from the third imaging data; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure.
However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive third imaging data indicative of the surface ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("portion of an exposed spine is imaged using a structured light pattern" Yang: Col. 10) in a subsequent state ("positions can shift due to, for example, surgical intervention and change in subject position" Yang: Col. 15) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the third imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Regarding claim 3, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
While Wang and Nir discloses additional features of claim 3, the combination of Wang and Nir is not being relied on for teaching: 
receive updated imaging data indicative of the surface of the anatomical structure from the structured light source in real time;
update the three-dimensional digital representation of the anatomical structure from the updated imaging data in real time; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure in real time.
However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive updated imaging data indicative of the surface ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("surgical plan may be updated based on a shift in the position of the structure of interest as detected by system 100" Yang: Col. 16) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8) in real time ("provide current (e.g. real time) intraoperative data with respect to the vertebrae 23" Yang: Col. 19);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the updated imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Regarding claim 14, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 13, as described above. 
While Wang and Nir discloses additional features of claim 14, the combination of Wang and Nir is not being relied on for teaching: 
receive third imaging data indicative of the surface of the anatomical structure in a subsequent state from the image sensor;
update the three-dimensional digital representation of the anatomical structure from the third imaging data; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure.
However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive third imaging data indicative of the surface ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("portion of an exposed spine is imaged using a structured light pattern" Yang: Col. 10) in a subsequent state ("positions can shift due to, for example, surgical intervention and change in subject position" Yang: Col. 15) from the image sensor ("cameras 12 for detecting the structured light grid pattern 13" Yang: Col. 10; "image acquisition system 1, for example, a structured light illumination" Yang: Col. 8);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the third imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nir and Yang as applied to claim 14 above, and further in view of Wood et al. (WO 2015/135058 A1, hereinafter "Wood").

Regarding claim 15, the combination of Wang, Nir, and Yang discloses: 
The surgical visualization system of claim 14, as described above. 
The combination of Wang, Nir, and Yang is not being relied on for teaching: 
further comprising a spectral light source configured to emit light in a plurality of wavelengths suitable for penetrating the surface of the anatomical structure and reaching the embedded structure, wherein the image sensor is further configured to detect reflectance of the plurality of wavelengths, and wherein the control circuit is further configured to detect the embedded structure from a spectral image based on the detected reflectance. 
However, in a similar invention in the same field of endeavor, Wood teaches methods and systems for intraoperatively confirming location of tissue structures, including an ability to register intraoperative image data with preoperative image data and identify anatomical structures: 
further comprising a spectral light source configured to emit light in a plurality of wavelengths ("can be tuned to a number of different wavelengths" Wood: Pg. 34, line 19) suitable for penetrating the surface of the anatomical structure and reaching the embedded structure ("intraoperative image data is acquired by scanning, using hyperspectral imaging, of a selected local region of the tissue" Wood: Pg. 3, lines 17-18),
wherein the image sensor ("light is captured using a high resolution detector 1125 that is usually a charge coupled device, CCD" Wood: Pg. 30, lines 19-20) is further configured to detect reflectance ("reflected light from the tissue 1198 is captured" Wood: Pg. 30, line 17) of the plurality of wavelengths ("illumination of a material 1198 with a specific wavelength band or wavelength bands of light and acquire corresponding reflected light" Wood: Pg. 30, lines 24-25), and wherein the control circuit is further configured to detect the embedded structure from a spectral image based on the detected reflectance ("From this intraoperative hyperspectral image data, a local vascular structure in the selected local region of the tissue is located and identified" Wood: Pg. 3, lines 18-20). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because "hyperspectral imaging and is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 11-15). 

Regarding claim 16, the combination of Wang, Nir, and Yang discloses: 
The surgical visualization system of claim 15, as described above. 
The combination of Wang, Nir, and Yang is not being relied on for teaching: 
calibrate the updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure from the spectral image of the embedded structure detected by the image sensor.
However, in a similar invention in the same field of endeavor, Wood teaches methods and systems for intraoperatively confirming location of tissue structures, including an ability to register intraoperative image data with preoperative image data and identify anatomical structures: 
calibrate the updated position of the embedded structure ("3D imaging data (i.e., MRI, ultrasound, etc.) and overlaying on it, received inputs (i.e., sulci entry points, target locations, surgical outcome criteria, additional 3D image data information)" Wood: Pg. 15, lines 21-24) on the three-dimensional digital representation of the anatomical structure from the spectral image of the embedded structure ("scanning, using hyperspectral imaging, a selected local region of the tissue in the anatomical part" Wood: Claim 12) detected by the image sensor ("reflected light from the tissue 1198 is captured" Wood: Pg. 30, line 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because "hyperspectral imaging and is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 11-15). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nir as applied to claim 1 above, and further in view of Reiter et al. (US 2014/0336461 A1, hereinafter “Reiter”). 

Regarding claim 22, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
The combination of Wang and Nir is not being relied on for teaching: 
wherein the anatomical structure is located within a patient, and wherein the structured light source is projected from a tool inserted into a cavity within the patient.
However, in a similar invention in the same field of endeavor, Reiter teaches a surgical structured light system (Reiter: Title) that “provides real-time, dynamic 3D visual information of the surgical environment, allowing registration of pre- and intra-operative imaging” (Reiter: Abstract), and further teaches: 
wherein the anatomical structure is located within a patient (“internal body parts” Reiter: [0048]), and wherein the structured light source is projected from a tool inserted into a cavity within the patient (“Surgical Structured Light system of the present disclosure may be … coupled with an endoscope for insertion” Reiter: [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical structured light system as taught by Reiter. One of ordinary skill in the art would have been motivated to make this modification in order to “allows surgeons to visualize internal body structured in three dimensions for more accurate and safe surgical procedures” (Reiter: [0015]). In turn, this will “significantly improve the experience of the surgeon and improves outcomes for patients” (Reiter: [0016]). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang, further in view of Nir.

Regarding claim 19, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A non-transitory computer readable medium storing computer readable instructions ("information processing unit (e.g., a computer). The information processing unit can load a patient's pre-operative and/or intra-operative images and run software that performs registration of a patient's image space to the patient's physical space and provide navigational information to the operator" Wang: [0008]) which, when executed, cause a machine to: 
receive first imaging data indicative of an anatomical structure ("imaging acquired prior to or during a procedure, such as an MRI scan of a specific anatomical area performed before surgery" Wang: [0005]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]) within the anatomical structure ([The examples provided in Wang’s paragraph [0008] read on embedded structures within an anatomical structure. Along these lines, a scan of a patient’s head/face would mean that the anatomical structure is the brain, while the embedded structure is either a brain tumor or blood vessel within the brain. Similarly, a scan of the patient’s chest would mean that the anatomical structure could be the lungs (or a single lung), while the embedded structure is either a lung tumor or a blood vessel within the lungs.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]);
receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of the anatomical structure from a structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
generate a three-dimensional digital representation of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
align the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]);
register ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]);
	a robotic tool ("targeting system as described herein may be mounted on the end of a robotic arm. The robotic arm can be used to position the targeting system in the most optimal position" Wang: [0203]; "robot-assisted procedures" Wang: [0027]; "robotic control system" Wang: [0134]) in real time (“tracking an object in real-time” Wang: [0165]), wherein the robotic tool is located outside the anatomical structure (“targeting system 1710 may be configured to shine down on the anatomical features of a patient, (e.g., the patient's face), causing the structured light pattern to conform itself to the patient's facial anatomical features” Wang: [0184]; [The robotic tool, including targeting system, is located outside of the anatomical structure.]). 

Wang is not being relied on for teaching: 
receive updated imaging data indicative of the anatomical structure from the structured light source;
update the three-dimensional digital representation of the anatomical structure from the updated imaging data; and
provide an updated position of the registered embedded structure on the three-dimensional digital representation of the anatomical structure; and
determine a distance from the registered embedded structure to a robotic tool in real time.

However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive updated imaging data indicative of the anatomical structure ("surgical plan may be updated based on a shift in the position of the structure of interest as detected by system 100" Yang: Col. 16) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the updated imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14); and
provide an updated position of the registered embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

The combination of Wang and Yang is not being relied on for teaching: 
determine a distance from the registered embedded structure to a robotic tool in real time.

However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
determine a distance ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]) from the registered embedded structure ("anatomical element is selected from a group consisting of tissue, organ, blood vessel, nerve, bone, muscle, ligament, abnormality and any combination thereof" Nir: [0324]; “visibility of blood vessels and of tumors has been increased” Nir: [0363]) to a robotic tool ("mechanical device (including but not limited to a robotic device)" Nir: [0183]) in real time (“real-time 3D spatial position of each of said at least one surgical tool” Nir: [0073]).
One of ordinary skill in the art would recognize that determination of allowed versus restricted movements described in Nir’s paragraph [0323] reads on determining a distance from the registered embedded structure to a robotic tool. The paragraph describes determining allowed versus restricted movements based on the distance being in a range that is larger or smaller than a predetermined distance; in order for it to be determined whether the distance is larger or smaller than the predetermined distance, it is inherent that the distance must first be measured, or determined. 
In addition, Nir describes in paragraphs [0323]-[0324] that the distance can be between at least one surgical tool (representing the robotic tool) and an anatomical element within the surgical environment (representing the embedded structure). Nir further notes that the anatomical element is selected from a group consisting of (among others) tissue, organ, blood vessel, nerve, and abnormality, meaning that any of these elements can be used to represent the claimed embedded structure. 
With respect to an example taught by Yang above, in which the anatomical structure is a vertebrae, the embedded structure within the anatomical structure is the spinal cord ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15). Furthermore, regarding the measurement of a distance from the embedded structure, Nir teaches that the anatomical element that can be used for distance measurement is selected from (among others) a tissue and a nerve. The spinal cord can be considered both a tissue and a nerve (or group of nerves). 
Additionally, Nir also teaches many claim limitations that were described above as being taught by Wang. In particular regard to the registration step, Nir teaches registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from image registration ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, registration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 

	Regarding claim 20, the combination of Wang, Yang, and Nir discloses: 
The non-transitory computer readable medium storing computer readable instructions of claim 19, as described above. 
Wang further discloses: 
provide a video signal ("video data captured from each camera" Wang: [0165]) to a monitor indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time ("create and display augmented virtual images of the patient with overlays of planned trajectories and segmented anatomical structures hidden deep inside the patient onto an image or live video stream" Wang: [0190]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang.

Regarding claim 21, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A surgical visualization system ("enhanced visualization systems that facilitate a variety of medical procedures" Wang: [0020]), comprising: 
a control circuit ("system may include an information processing unit (e.g., a computer)" Wang: [0008]) configured to: 
receive first imaging data indicative of an anatomical structure ("imaging acquired prior to or during a procedure, such as an MRI scan of a specific anatomical area performed before surgery" Wang: [0005]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]) within the anatomical structure ([The examples provided in Wang’s paragraph [0008] read on embedded structures within an anatomical structure. Along these lines, a scan of a patient’s head/face would mean that the anatomical structure is the brain, while the embedded structure is either a brain tumor or blood vessel within the brain. Similarly, a scan of the patient’s chest would mean that the anatomical structure could be the lungs (or a single lung), while the embedded structure is either a lung tumor or a blood vessel within the lungs.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]);
receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of a surface ("patient's anatomical area of interest should have distinctive 3-D features. Since the facial area has many such distinctive features, the system 1210 is well adapted to cranial applications" Wang: [0160]) of the anatomical structure from a structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]), wherein the surface of the anatomical structure is positioned between the embedded structure and the structured light source (“targeting system 1710 may be configured to shine down on the anatomical features of a patient, (e.g., the patient's face), causing the structured light pattern to conform itself to the patient's facial anatomical features” Wang: [0184]; [The surface of the anatomical structure is positioned between the embedded structure and the structured light source.]);
generate a three-dimensional digital representation of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data from the structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
align the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); 
register ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]); 
determine a position of the embedded structure relative to a surface ("ventricle structures may then be overlaid on the display relative to the patient's facial skin/outer anatomy in such a manner that these ventricle structures appear at the proper depth and location inside the patient relative to the patient's facial skin/outer anatomy" Wang: [0186]) of the three-dimensional digital representation of the anatomical structure ("create 3-D maps of the patient's facial anatomical surface from these images" Wang: [0186]) in real time ("3-D map for registration with other 3-D images of the patient (e.g., CT/MRI scans) in order to create and display augmented virtual images of the patient with overlays of planned trajectories and segmented anatomical structures hidden deep inside the patient onto an image or live video stream" Wang: [0190]). 

Wang is not being relied on for teaching: 
receive updated imaging data indicative of the surface of the anatomical structure from the structured light source in real time; 
update the three-dimensional digital representation of the anatomical structure from the updated imaging data from the structured light source in real time; and
provide an updated position of the embedded structure relative to the surface of the three-dimensional digital representation of the anatomical structure in real time.

However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive updated imaging data indicative of the surface (“surface topology imaging device” Yang: Abstract) of the anatomical structure ("surgical plan may be updated based on a shift in the position of the structure of interest as detected by system 100" Yang: Col. 16) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8) in real time ("provide current (e.g. real time) intraoperative data with respect to the vertebrae 23" Yang: Col. 19); 
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the updated imaging data from the structured light source ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) relative to the surface of the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15).
Since Yang teaches updating the locations/positions of both the vertebrae 23 and the spinal cord 24, then the updated position of the spinal cord 24 (embedded structure) is provided relative to the surface of the vertebrae (anatomical structure). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Response to Arguments
	Applicant traverses the rejection, and submits that claim 1 is amended to further define over the applied references. Applicant submits that in claim 1, both first imaging data and second imaging data is indicative of the surface of the anatomical structure. Applicant submits that the first imaging data is also indicative of an embedded structure within the anatomical structure and the embedded structure is located on a first side of the surface of the anatomical structure. Applicant further submits that the second imaging data is from a structured light source, and the control circuit is configured to determine a distance from the registered embedded structure to a robotic tool in real time, wherein the robotic tool is located on a second side of the surface of the anatomical structure. 
	Applicant submits that Fig. 29 of Wang shows a structured light pattern emitted onto the patient’s face, not onto the patient’s brain, and further submits that the “anatomical feature” imaged with the structured light source in Wang is the patient’s face – not the patient’s brain, and Wang does not disclose imaging the surface of the patient’s brain with the targeting system 1710. Applicant submits that Wang does not disclose or suggest receipt of imaging data indicative of the surface of the same anatomical structure from both a first source and a structured light source. 



	In response, Examiner respectfully submits that in light of the amendments to independent claim 1, the interpretation of the prior art references has been changed. Before the amendments filed 08/26/2022, the first and second imaging data were not required to be indicative of the surface of the anatomical structure; instead, the imaging data only had to be indicative of the anatomical structure. Based on the amendments to claim 1, the first and second imaging data are now instead required to be indicative of the surface of the anatomical structure. In light of these scope-changing amendments to the claim, the interpretation of the Wang has been changed. In the new interpretation of Wang, the anatomical structure is represented by the patient’s cranium/face, while the embedded structure is represented by the patient’s brain and/or any structures embedded within the patient’s brain. Based on this new interpretation, Wang teaches that both the first and second imaging data is indicative of the anatomical structure, as both the MRI/CT imaging and the structured light imaging capture images of the patient’s cranium/face. Furthermore, Wang teaches that the MRI/CT imaging (first imaging data) acquires images of internal structures. Accordingly, Wang teaches the receipt of imaging data indicative of the surface of the same anatomical structure from both a first source and a structured light source. 

	Applicant submits that Nir does not teach or suggest a control circuit configured to determine a distance from the registered embedded structure to a robotic tool in real time, wherein the robotic tool is located on a second side of the surface of the anatomical structure and the embedded structure is located on a first side of the surface of the anatomical structure. Applicant submits that referring to FIG. 14 of Nir, FIG. 14 merely depicts a distance 250 from the tip 195 of an endoscope to an object 200 the endoscope is viewing. Nir does not disclose or suggest a surface of the object 200 being positioned between an embedded structure and a robotic tool, as recited in amended Claim 1.

In response, Examiner respectfully submits that in light of the amendments to independent claim 1, the combination of Wang and Nir is relied on to teach the above limitations. First, Wang teaches the newly added limitations of the robotic tool being located on a second side of the surface of the anatomical structure and the embedded structure located on a first side of the surface of the anatomical structure. Regarding the robotic tool on a second side, Wang teaches that the robotic tool, including targeting system, is located on a second side (outer side) of the surface (skin) of the anatomical structure (cranium/face). Regarding the embedded structure on a first side, Wang teaches that the patient’s brain, as well as other inner anatomical structures, are located on a first side (inner side) of the surface (skin) of the anatomical structure (cranium/face). While Wang teaches the limitations described above, Nir teaches determining a distance from the registered embedded structure to a robotic tool in real time ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]). 
In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, Examiner respectfully notes that the features upon which applicant relies (i.e., "a surface of the object 200 being positioned between an embedded structure and a robotic tool") are not recited in claim 1.  

Conclusion
The prior art made of record and relied upon only for the rejection of dependent claims 4 and 20 is considered pertinent to applicant's disclosure. In particular, the subject matter of Reiter is pertinent to claims 2-3, 14, and 19. 
Krieger et al. (US 2015/0145966 A1) teaches a “system and method for corrected imaging including an optical camera that captures at least one optical image of an area of interest, a depth sensor that captures at least one depth map of the area of interest, and circuitry that correlates depth information of the at least one depth map to the at least one optical image to generate a depth image, corrects the at least one optical image by applying a model to address alteration in the respective at least one optical image, the model using information from the depth image, and outputs the corrected at least one optical image for display in 2D and/or as a 3D surface” (Abstract). 
Reiter discloses a surgical structured light (SS) system that provides real-time, dynamic 3D visual information of the surgical environment, allowing registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field. Reiter further discloses that the surgical structured light system includes a real-time 3D sensor that measures and models the surgical site during a procedure. Reiter does not explicitly disclose ‘receive second imaging data indicative of the anatomical structure from a second source’ and ‘receive third imaging data indicative of the anatomical structure in a subsequent state from the second source.’ However, Examiner submits that this reference still teaches the subject matter of claims 2-3, 14, and 19 because the imaging data received at each instance where the surgical structured light system provides an update (in the form of real-time, dynamic 3D visual information of the surgical environment) can be considered the third imaging data. In other words, the original imaging data received from the surgical structured light system represents the second imaging data, and the real-time, dynamic 3D visual information of the surgical environment – or, the update – represents the third imaging data. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793